NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLOR MARLENI CHICAS; et al.,                    No.    16-73071

                Petitioners,                    Agency Nos.       A202-079-979
                                                                  A202-079-980
 v.                                                               A202-079-981

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Flor Marleni Chicas and her two children, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen and reissue its prior decision. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen and reissue. Hernandez-Velasquez v. Holder, 611

F.3d 1073, 1077 (9th Cir. 2010). We review de novo questions of law, including

claims of due process violations due to ineffective assistance of counsel.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen and reissue as untimely, where it was filed more than six months after the

final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be

filed within ninety days of final removal order); see also Coyt v. Holder, 593 F.3d

902, 904 n.1 (9th Cir. 2010) (“A motion to reissue is treated as a motion to

reopen.”) (internal quotation marks and citations omitted), and petitioners did not

submit any evidence to rebut the presumption of mailing to their counsel, see 8

C.F.R. § 1292.5(a) (notice shall be given to the attorney or representative of

record); cf. Singh v. Gonzales, 494 F.3d 1170, 1173 (9th Cir. 2007) (remanded to

consider whether presumption of mailing was rebutted where petitioner and

counsel swore to nonreceipt of BIA decision).

      Petitioners failed to establish ineffective assistance of counsel where they

did not demonstrate counsel failed to adequately attempt to notify them of the

BIA’s decision. See Mohammed, 400 F.3d at 793 (for an ineffective assistance of

counsel claim to prevail, petitioner must demonstrate counsel failed to perform


                                          3                                      16-73071
with sufficient competence).

      We lack jurisdiction to consider petitioners’ contentions as to the merits of

Chicas’s applications for asylum and related relief because they did not timely

petition for review as to that order. See 8 U.S.C. § 1252(b)(1) (“The petition for

review must be filed not later than 30 days after the date of the final order of

removal.”).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                       16-73071